EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Kyle Bryan on March 10, 2021. The application has been amended as follows.

Claim 1 has been amended as follows: 
1.	A detection apparatus for detecting a respiratory movement of a patient, the detection apparatus comprising: 
	at least three signal coupling elements that are U-shaped, the at least three signal coupling elements each comprising two side segments arranged in parallel to one another and a bottom segment connecting the two side segments, wherein the at least three signal coupling elements are arranged on a substrate such that the at least three signal coupling elements are interleaved without touching, so that between first and second side segments of a second signal coupling element of the at least three signal coupling elements, a second side segment of a first signal coupling element of the at least three signal coupling elements and a first side segment of a third signaling coupling element of the at least three signal coupling elements are arranged at least substantially parallel to the first and second side segments of the second signal coupling element, and a first side segment of the first signal coupling element and a second side segment of the third signal coupling element are arranged outside a region surrounded on three sides by the second signal coupling element; 
that is interleaved with the first signal coupling element in a near-field region; and
	an electronic circuit connected to the at least three signal coupling elements, the electronic circuit configured to generate the first signal and detect a change in a second signal that is produced in the second signal coupling element or the third signal coupling element as a result of receiving the first signal transmitted by the first signal coupling element; 
	wherein the change indicates the respiratory movement.

Claim 8 has been amended as follows: 
8.	A method for detecting a respiratory movement of a patient, the method comprising:
transmitting, by an electronic circuit, a first signal onto a first signal coupling element of a plurality of signal coupling elements, wherein the plurality of signal coupling elements comprise at least three signal coupling elements, the at least three signal coupling elements each comprising two side segments arranged in parallel to one another and a bottom segment connecting the two side segments, wherein the at least three signal coupling elements are arranged on a substrate such that the at least three signal coupling elements are interleaved without touching, so that between first and second side segments of a second signal coupling element of the at least three signal coupling elements, a second side segment of a first signal coupling element of the at least three signal coupling elements and a first side segment of a third signaling coupling element of the at least three signal coupling elements are arranged at least substantially parallel to the first and second side segments of the second signal coupling element, and a first side segment of the first signal coupling element and a second side segment of the third signal coupling element are coupled 
measuring, by the electronic circuit, a second signal from the second signal coupling element or third signal coupling elements that is generated as a result of the first signal being transmitted by the first signal coupling element and being received by the second signal coupling element or the third signal coupling element that is interleaved with the first signal coupling element in a near-field region; and
detecting the respiratory movement as a change in the second signal that occurs without a corresponding change in the first signal.


Information Disclosure Statement
The IDS filed 03/08/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy of Non-Patent Literature Citation No. 2 (to Yama et al.) has been provided by Applicant. Accordingly, this citation has been struck through on the IDS filed 03/08/2021 (see attached). However, the examiner was able to obtain a copy of this reference with at least an English abstract. Accordingly, the reference has been considered, cited on a PTO-892 mailed herewith, and a copy of the reference placed in the application file. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The objections to the claims and specification have been withdrawn in view of the amendments to the claims and the amended specification filed 03/01/2021.
The most relevant of the prior art of record, Sundara-Rajan (previously cited, "Fringing Electric and Magnetic Field Sensors") teaches/suggests a plurality of metallic coupling elements and associated sensor electronics (Fig. 1, patterned array of electrodes or windings and impedance measurement circuit, data processing/data acquisition capability, etc.), wherein a first of the coupling elements is a transmitter and/or configured to transmit a first signal and a second of the coupling elements is a receiver and/or configured to receive the first signal transmitted by the first signal coupling element and produce a second signal in response thereto (pg. 6, 3.3.1. Voltage Sensing Circuits and 3.3.2. Current Sensing Circuits). Sundara-Rajan teaches/suggests the number of fingers affects strength of the output signal (pg. 7, 3.5.2. Control of Signal Strength), etc.). Lastly, while Sundara-Rajan and/or Brauers (US 2008/0208063, previously cited), generally suggests incorporating additional coupling elements (i.e., at least three coupling elements) in order to enable respiration sensing at multiple positions and/or physical locations (Sundara-Rajan, pg. 5; Brauers, ¶ [0012]), the prior art of record does not teach/suggest the specific arrangement of the at least three coupling elements as claimed. Accordingly, the prior art of record does not teach and/or suggest, in combination with the remaining recited elements, a detection apparatus comprising at least three coupling elements, wherein the at least three signal coupling elements are arranged on a substrate such that the at least three signal coupling elements are interleaved without touching, so that between first and second side segments of a second signal coupling element of the at least three signal coupling elements, a i.e., as illustrated in Applicant's Fig. 3). Applicant discloses this arrangement of coupling elements at least provides for a multiplicity of coupling points to be implemented with a high spatial density and facilitates a spatial resolution in the detection of the respiratory movement (¶ [0015]), and therefore does not appear to be a mere matter of design choice.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791